Citation Nr: 1524968	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-01 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and Dr. R. H.-L.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran initially filed a claim for service connection for   an eye condition in July 2007.  The claim was denied in a December 2007 rating decision, in part because there was no evidence of in-service incurrence of an eye condition.  In March 2008, the Veteran submitted additional evidence in support of the claim, including his description of the eye symptoms he asserted began during service.  The RO characterized the submission of that evidence as a claim to reopen, and declined to do so in its July 2008 rating decision.  However, the new evidence, which related to an unestablished fact and was therefore also material, was received during the appeal period of the December 2007 decision.  Pursuant to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Accordingly, the claim will be addressed on the merits.  

In April 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral eye condition, which has been diagnosed as keratoconus.  Specifically, he asserts that exposure to herbicides and the need to wear contacts during service in the Republic of Vietnam worsened or caused his current eye condition.

The evidence of record reflects that the Veteran wore contact lenses prior to service, but that he was diagnosed with keratoconus after service, in May or June of 1976.  His March 1968 service entrance examination documents defective visual acuity in both eyes, corrected to 20/20, but no other eye conditions.  Astigmatism was noted in a May 1969 service treatment record, and in September 1969 he was treated     for iridocyclitis of unknown etiology, in his left eye.  His March 1970 separation examination noted visual acuity corrected to 20/20 in both eyes.

The record also includes opinions and testimony from a private optometrist who has treated the Veteran for keratoconus since approximately 2000.  She stated that keratoconus is a progressive eye disease that most often appears in the teens or early twenties, and that the disease can be difficult to detect initially because it develops slowly and with subtle vision changes.  She opined that, based on the Veteran's vision history, he had keratoconus during his high school years.  However, she also opined that the unclean environments the Veteran encountered in service were potentially harmful to rigid contact lens wearers like the Veteran, because of the risk of infections and corneal abrasions.  Additionally, the optometrist stated that genetics and exposure to free radicals are factors in the development and progression of keratoconus, but  that exposure to herbicides contributed to excess free radicals in the Veteran's corneas and, therefore, contributed to the progression of his keratoconus.  She noted that the progression of the Veteran's disease has been atypical when compared to other keratoconus patients she has treated.  She also stated, at various points in the record, both that herbicides contain free radicals and that she was unaware of whether herbicides contained free radicals.

The Board notes that the Veteran has not, to date, received a VA examination in connection with his service connection claim.  As the private optometrist's assertions regarding the relationship between herbicides and keratoconus have varied, and as her opinions raise questions regarding whether the Veteran's currently diagnosed eye condition is congenital, preexisted service, and was the underlying cause of the refractive errors noted on his entrance examination, the Board finds that a VA examination would aid in adjudication of the claim.

Additionally, although the Veteran's optometrist has submitted medical opinions, the treatment records from that facility that have been associated with the claims file are very limited and appear to be incomplete.  As those records may aid in adjudication of the Veteran's claim, they should be sought on remand.  Updated  VA treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to fully complete an authorization form for Dr. Hamm-LaValley and any other treatment provider who has treated his eyes.  After securing the necessary release, request the Veteran's treatment records from those providers identified.  In addition, obtain relevant VA treatment records from October 2009 to the present.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible and any responses received have been associated with the claims file, schedule the Veteran for a VA examination with an ophthalmologist.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  The claims file should be reviewed by the examiner.

Following review of the records and examination of the Veteran, the ophthalmologist should identify all current eye disabilities.  The ophthalmologist should then respond to the following:

(a) Is the Veteran's keratoconus or any other eye disorder found on examination a refractive error of the eye, a congenital defect (i.e. structural or inherent abnormality or condition which is more or less stationary in nature), or a congenital disease (i.e. any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown)?  Please  explain the medical basis for the conclusion reached.

(b) For any congenital eye disease identified, was such disease permanently worsened by the Veteran's conceded in-service exposure to herbicides, including his reported practice of rinsing his contacts with local water while in the field in Vietnam, or to any other in-service event or injury, including the iridocyclitis in service?  Please explain the medical basis for the conclusion reached.

(c) Was the defective vision noted on the Veteran's service entrance examination in 1968 due to keratoconus?  If not, please provide an opinion as to the likely cause of the defective vision noted on his entrance examination, as well as the likely timing of the onset of his keratoconus.  Please explain the medical bases for the conclusions reached.

(d) For any currently diagnosed eye disorder other than refractive error or congenital defect, did such condition clearly exist prior to service?  If so, please indicate whether such condition was permanently worsened during service (versus a temporary exacerbation of symptoms).  Please explain the medical basis for the conclusion reached.

(e) If any pre-existing eye condition did undergo a permanent worsening, was that worsening clearly the result of the natural progression of the condition, as opposed to the result of an in-service event or injury, including the Veteran's reported practice of rinsing his contacts with local water while in the field in Vietnam and the iridocyclitis in service?  Please explain the medical basis for the conclusion reached.

(f) For any eye condition other than refractive error or congenital defect that existed prior to service and was permanently worsened beyond normal progression (aggravated) during service, is any current eye disability at least as likely as not related to the eye condition that was aggravated by service?  Please explain the medical basis for the conclusion reached.

(g) For any current eye disorder identified that did not exist prior to service, is it at least as likely as not (50 percent probability or greater) that the disability arose in service or is otherwise related to service, to include conceded exposure to herbicides, or any eye condition, including iridocyclitis treated therein?  Please explain the medical basis for the conclusion reached.

In issuing the above opinions the examiner should consider and discuss the findings of the Veteran's private optometrist, including her assertion that herbicides such as those to which the Veteran was exposed in the Republic of Vietnam hastened the disease process of keratoconus.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought    on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




